DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 2/23/2021, with respect to claims 36-55 have been fully considered and are persuasive.  The 102/103 rejections of claims 36-55 has been withdrawn. 
Applicants terminal disclaimer overcome the double patenting rejection of claims 36-46, 48, and 50-53  
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Insert the following new heading and paragraph after the Title on page 1 of the specification:
CROSS-REFERENCE TO RELATED APPLICATION(S) 
[0001] This patent application is a continuation of and claims the benefit of priority to U.S. Non-provisional Patent Application No. 15/200,297, filed on July 1, 2016, which is a continuation of and claims the benefit of priority to U.S. Patent Application No. 12/124,104, filed May 20, 2008, now U.S. Patent No. 9,384,186, the entireties of which are incorporated herein by reference. 

Allowable Subject Matter
Claims 36-55 are allowed.
Applicant has amended the claims to include "… based on the first user community information received from the first user device, determining, by the server processor, first community-level keyword data by parsing one or more keywords of the one or more social contacts of the first user, wherein the one or more keywords of the one or more social contacts are retrieved from the storage device; and transmitting, by the server processor, the one or more keywords of the one or more social contacts to the first user device, the transmitted one or more keywords of the one or more social contacts configured to be selectable by the first user to access content associated with the one or more keywords of the one or more social contacts..." as recited in amended claims 36, 44, and 52. Applicant has amended the claims to include language which is similar to the language found in allowable applications 12/124,104 and 15/200,297 which the claims claim priority to. Hirshberg does not anticipate independent claims 36, 44, and 52. Shah does not resolve the deficiencies of Hirshberg 
Claims 37-43 depend from independent claim 36, and claims 45-51 depend from independent claim 44, and claims 53-55 depend from independent claim 52, and thus each of them incorporates all of the features recited in the independent claims. The limitations in combination with the other limitations in the claims are allowable over the cited art. Because the references do not teach the claimed invention as a whole, and the claims are similar in scope to the allowable claims in the parent application the claims are allowable.
A new search was performed and no new art was found which teaches the claimed limitations, however some art has been provided below which seems relevant to the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Fischer ‘305 teaches a search tool which provides a search for a social network. However Fischer is silent with regards to spotting keywords in a community and providing users with accessible keywords with information.
Ramer ‘623 teaches searching a social network for relevancy matches to compare user profiles which are presented to the user as possible contacts. However not keywords based on community as is claimed.
Ramer ‘671 teaches search capabilities in cellphones and delivering sponsored content to a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656